Citation Nr: 0330831	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  01-08 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low a back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


REMAND

On November 15, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to provide the 
complete name and mailing address of a 
"Dr. Correlis" that he identified at an 
October 2001 Regional Office hearing as 
the physician who performed a 
laminectomy on him in January 2000.  
Then take appropriate action to secure 
copies of any such records reflecting 
that surgical procedure.

2.  The record indicates that the 
veteran was treated for his lower back 
disability by Dr. Marilyn J. Panger, a 
private chiropractor (with address at 
9045 Jefferson Highway, River Ridge, LA  
70123), starting on August 21, 1991, 
until sometime in 1999.  Make 
arrangements to obtain complete clinical 
and outpatient treatment records 
produced between those dates, to include 
any radiological studies of the 
veteran's lower back, maintained by Dr. 
Panger.

3.  The record indicates that the 
veteran has been treated for his lower 
back disability by Dr. Wilmot F. Ploger, 
at 3901 Houma Boulevard, Metairie, LA  
70006, between 1998 and the present.  
Make arrangements to obtain complete 
clinical and outpatient treatment 
records produced by Dr. Ploger since 
1998, to include any radiological 
studies of the veteran's low back.

4.  The record indicates that the 
veteran has been treated for his low 
back disability by Dr. Warren Gottsegen, 
at Doctor's Hospital, 4320 Houma 
Boulevard, Metairie, LA  70006, between 
1999 and the present.  Make arrangements 
to obtain complete clinical and 
outpatient treatment records produced by 
Dr. Gottsegen since 1999, to include any 
radiological studies of the veteran's 
low back.

5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to ascertain the nature, 
extent, and etiology of the claimed 
lower back disability.  Send the claims 
folder to the examiner for review.

After reviewing all the pertinent 
evidence in the file, the examiner 
should examine the veteran's lower back, 
request, and interpret for the record, 
any studies or tests deemed necessary, 
and render a comprehensive, legible 
examination report clarifying what 
disability, or disabilities, of the 
lower back the veteran currently suffers 
from and, for each diagnosed disability, 
his or her opinion as to whether it is 
more likely, less likely, or as likely 
as not that that disability is 
etiologically related to service.  The 
examiner should be asked to provide a 
complete rationale for all of his or her 
opinions in the examination report.  In 
doing so, he or she should attempt to 
reconcile, to the extent possible, the 
findings from the service medical folder 
and the opinions in the file rendered by 
Dr. Panger and the VA physician who 
examined the veteran in January 2002.

6.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





